This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LORRIE M. HINZO,

 3          Petitioner-Appellee,

 4 v.                                                                                   No. 34,352

 5 JASON P. HINZO,

 6          Respondent-Appellant,

 7 STATE OF NEW MEXICO ex. rel
 8 HUMAN SERVICES DEPARTMENT,

 9          Intervenor.

10 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
11 Mary W. Rosner, District Judge

12 Advanced Legal Resolutions, LLC
13 Sarah Van Cott
14 Las Cruces, NM

15 for Appellee

16 Jason P. Hinzo
17 Sioux Fall, SD

18 Pro Se

19 Hector B. Balderas, Attorney General
20 Lila Bird, Special Assistan Attorney General
 1 Santa Fe, NM

 2 for Intervenor


 3                            MEMORANDUM OPINION

 4 VIGIL, Chief Judge.

 5   {1}   Respondent appeals the district court’s denial of his motion to modify child

 6 support. This Court’s second notice of proposed summary disposition proposed to

 7 affirm various findings of the district court, but to reverse the judgment below because

 8 it awarded support for periods during which Respondent could not be characterized

 9 as a noncustodial parent for purposes of NMSA 1978, Section 27-2-28(A) (2009).

10 [2CN 4] That notice proposed to remand this case to the district court for entry of a

11 support order that is consistent with the requirements of Section 27-2-28. [Id.] The

12 State has filed no response. Respondent, however, has filed a document in which he

13 does not oppose the proposed summary disposition. We, therefore, reverse the

14 judgment entered below and remand to the district court for the entry of an appropriate

15 order of support.


16   {2}   IT IS SO ORDERED.


17                                                ______________________________
18                                                MICHAEL E. VIGIL, Chief Judge
1 WE CONCUR:



2 ___________________________________
3 LINDA M. VANZI, Judge



4 ___________________________________
5 STEPHEN G. FRENCH, Judge




                                  2